Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 04/27/22 regarding application 16/901,092, in which no claims were amended, cancelled, or added. Claims 1-8, 10, 11, and 13-21 are pending and have been considered.


Terminal Disclaimer
The terminal disclaimer filed on 04/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,726,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The terminal disclaimer filed on 04/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,726,829 overcomes the nonstatutory double patenting rejections of claims 1-8, 10, 11, and 13-21 as being unpatentable over claims 1-18 of US Patent 10,726,829, and so the rejections are withdrawn.

Allowable Subject Matter
Claims 1-8, 10, 11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claim 1 is Basye et al. (9,548,053). Basye discloses a method of speaker recognition (determining an utterance of a wake word by a user, Col 9 lines 49-51), the method comprising: receiving an audio signal representing speech (microphone 202 receives wake words, audible commands, Col 4 lines 45-48, Fig 2 element 202); buffering the received audio signal (local device buffers audio prior to and following a potential utterance of a wakeword and/or audible command, Col 10 lines 11-14, Fig 5 step 504); attempting to detect a predetermined trigger phrase in the received audio signal (listening for the wake word while the user is watching television, Col 3 lines 24-26), the wake word may be one or more words and/or a phrase, Col 1 lines 59-61, and since it is determined in advance of listening for it, considered “predetermined”); and in response to detecting the predetermined trigger phrase in the received audio signal (when the device detects a wake word, Col lines 53-54): retrieving the buffered audio signal (“retrieving the buffered audio signal” is considered inherent in using the portions to assist in identifying if the audio matches a stored audio sample, Col 2 lines 62-67); performing a speaker change detection process on the received audio signal including the retrieved buffered audio signal (after receiving a command determined to be from the user, Col 9 lines 48-41, receiving another command that is determined to be a known inadvertent wake word, Col 9 lines 28-30, which matches, for example, the speaker of a television advertisement, Col 2 lines 21-26, is considered to be a “speaker change detection process” since it has been determined that the speaker has changed from the user to the speaker of the advertisement).
However, Basye does not disclose “performing a speaker recognition process on the detected predetermined trigger phrase and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change” (emphasis added) because doing so would require performing a speaker recognition process all the speech collected prior to the newly received wake word but since the last speaker change. Since Basye is not specifically interested in whether a speaker has changed for purposes of determining which portions of speech to perform a speaker recognition process on (Basye is instead focused on determining whether the received wake words are inadvertent), it would also have not been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basye by  “performing a speaker recognition process on the detected predetermined trigger phrase and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change”. The subject matter of independent claim 1 is therefore considered new and non-obvious over the prior art of record. Independent claims 19-21 recite similar limitations and are allowable over the prior art for similar reasons. Dependent claims 2-8, 10, 11, and 13-18 contain allowable subject matter because they further limit the allowable subject matter of parent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                 05/04/22